Citation Nr: 0030868	
Decision Date: 11/28/00    Archive Date: 12/01/00	

DOCKET NO.  99-14 050	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for the residuals of right 
knee surgery performed at a Department of Veterans Affairs 
(VA) medical facility on January 8, 1997.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from August 1972 to August 
1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in San Juan, Puerto Rico.  


FINDINGS OF FACT

1.  The veteran filed a claim in March 1998 for benefits for 
a right knee disorder under 38 U.S.C.A. § 1151 based on VA 
surgery on January 8, 1997.

2.  The veteran did not suffer additional right knee 
disability as the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA medical personnel furnishing surgical 
treatment on January 8, 1997.


CONCLUSION OF LAW

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for the residuals of right knee surgery 
performed on January 8, 1997, are not warranted.  38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

VA records of hospitalization covering the period from 
January 7 to January 9, 1997, reveal that the veteran was 
hospitalized at that time for treatment of various right knee 
problems.  At the time of admission, the veteran complained 
of right knee pain and tenderness of sudden onset, with no 
history of trauma, and associated with a decrease in range of 
motion.  On physical examination, the veteran's right knee 
displayed a reduced range of motion secondary to pain.  There 
was no evidence of valgus or varus instability, and both the 
Lachman's and anterior drawer tests were negative.  
Radiographic studies revealed no evidence of fracture or 
dislocation.  The clinical assessment was right knee pain and 
tenderness.  

On January 8, 1997, the veteran underwent right knee 
arthroscopy for repair of a medial pathological plica 
patella, and chondromalacia type III of the medial facet.  
The veteran tolerated the procedure well, and was transferred 
to the recovery room in stable condition.  The pertinent 
diagnoses noted at the time of discharge were right knee 
chondromalacia, and right knee meniscal tear.  

During the period from January 1997 to April 1998, the 
veteran underwent followup treatment for his right knee.  On 
physical examination in mid-February 1997, the veteran's 
right leg showed no evidence of swelling.  Range of motion of 
the veteran's right knee was from 0 to 140 degrees.  It was 
recommended at the time that the veteran continue his 
quadriceps strengthening exercises, and return for further 
followup in two months.  

In late March 1997, the veteran complained of a "locking 
sensation" in his right knee which was relieved by heat.  
Additionally noted were problems with "tightness" in the 
right knee.  At the time of evaluation, it was noted that the 
veteran was utilizing a cane for "ambulation of long 
distances."  On physical examination, the veteran's gait was 
adequate, with no evidence of any limping.  There was no 
swelling or muscle atrophy of the veteran's right knee, nor 
evidence of any tenderness.  Range of motion of the veteran's 
right knee was from 80 to 120 degrees, and strength of the 
affected muscle groups was 5/5 throughout.  The clinical 
assessment was of improved range of motion in the right knee, 
lacking only 8 degrees for total extension, with adequate 
muscle strength.  

In mid-June 1997, the veteran was seen for a complaint of 
pain at the site of his right knee surgery, and difficulty 
walking.  Additionally noted was tenderness at the right 
knee, with limitation of movement.  The clinical assessment 
was status post operation of the right knee.  

In early September 1997, magnetic resonance imaging of the 
veteran's right knee was accomplished.  That examination 
revealed the anterior and posterior horns of the medial and 
lateral menisci to be of normal anatomy and signal intensity.  
The articulating cartilage was well-preserved, and the 
anterior and posterior cruciate, medial, and lateral 
collateral ligaments were intact.  At the time of evaluation, 
the right patella, patellar tendon, and tendon of the 
quadriceps femoris muscle were within normal limits, with no 
evidence of effusion.  The clinical impression was "normal."  

In mid-November 1997, the veteran was seen for complaints of 
pain in his right knee "in spite of physical therapy."  On 
physical examination, there was no evidence of swelling or 
edema.  The veteran's right knee displayed a full range of 
motion, and deep tendon reflexes were +2.  

Approximately one week later, the veteran was once again seen 
for a complaint of right knee pain status post arthroscopy in 
January 1997.  At the time of evaluation, the veteran stated 
that his pain was mostly of a "nagging" quality in the 
lateral aspect of the right patella.  The veteran complained 
of "limping when walking," and stated that, while he was not 
currently receiving any physical therapy, on his own, he had 
begun to "lift weights."  

On physical examination, there was no evidence of swelling of 
the veteran's right knee.  Flexion and extension were full, 
without pain.  Nor was there any pain upon rotation of the 
veteran's right knee.  At the time of evaluation, no 
neurovascular defect was in evidence.  Following examination, 
it was recommended that the veteran begin physical therapy as 
soon as possible in order to recuperate to full functioning.  
Additionally recommended was that the veteran be reevaluated 
in three months.  

In mid-December 1997, it was noted that, given that the 
veteran had a full range of motion and 5/5 strength in his 
right knee, as well as "no pain" and "no edema," physical 
therapy was not necessary.  

In a statement dated March 20, 1998, and received by VA on 
March 30, 1998, the veteran requested service connection for 
a right knee disorder under the provisions of 38 U.S.C.A. 
1151.  The veteran stated that due to the fault of the 
medical staff that operated on his right knee in January 1997 
at the San Juan VAMC he was suffering from a severe right 
knee condition.

In mid-April 1998, the veteran was seen for continued pain in 
his right knee.  According to the veteran, his pain was 4/5 
on the scale of 10, and "dull" in nature.  Reportedly, the 
veteran had been experiencing pain since the time of his 
surgery in January 1997.  Physical examination revealed no 
evidence of edema or redness, and positive pulses in both 
legs.  The veteran stated that his knee felt as if it were 
"locking up," and that he had not been able to work due to an 
inability to "walk appropriately."  The clinical assessment 
was right knee pain status post surgery.  

In September 1998, a VA orthopedic examination was 
accomplished.  At the time of examination, it was noted that 
the veteran's medical records were available, and had been 
reviewed.  The veteran's current complaints consisted of 
severe pain in the lateral aspect of his right knee, with 
radiation to the posterior aspect of the knee, associated 
with "locking," which the veteran described as a "loss of 
flexibility."  Additionally noted was a "popping sound" in 
the right knee.  Reportedly, during the past year, the 
veteran had undergone five orthopedic evaluations, and one 
rehabilitation medicine evaluation, as well as "two physical 
therapies and medications."  The veteran stated that his 
right knee problems were precipitated by "walking a lot," and 
by "cold and rainy days."  He additionally stated that he 
could not wear normal shoes or long pants due to pain in his 
knees, and as a result, had to wear "tennis shoes all the 
time."  Apparently, the veteran had suffered no episodes of 
dislocation or recurrent subluxation of his right knee during 
the past year.  However, regarding his daily activities, he 
reportedly walked with a limp, and experienced difficulty in 
both squatting and kneeling.  

On physical examination, flexion of the veteran's right knee 
was to 140 degrees, with extension to 0 degrees, and no pain.  
There was no objective evidence of painful motion, edema, 
effusion, instability, weakness, tenderness, redness, heat, 
abnormal movement, or guarding of the right knee.  Nor was 
there any evidence of dislocation, recurrent subluxation, or 
lateral instability.  Examination did reveal the presence of 
mild crepitation of the right knee joint, but with a negative 
patellar-grinding test.  At the time of evaluation, there was 
noted a well-healed arthroscopic scar on the veteran's right 
knee.  The veteran displayed a normal gait cycle, and no 
evidence of ankylosis or leg discrepancy.  The pertinent 
diagnosis was status post right knee arthroscopy with 
pathologic medial plica excision with chondromalacia 
patellae, "today asymptomatic."  Additionally noted was the 
presence of early degenerative joint disease of the right 
knee, noted on radiographic examination in July 1998.  

Review of the veteran's claims folder and medical records 
disclosed that, on orthopedic evaluation in mid-January 1997, 
the veteran stated that he was "feeling well."  Physical 
examination conducted at that time showed mild tenderness to 
palpation of the veteran's right knee, but with no effusion, 
and no instability.  Range of motion of the veteran's right 
knee was from 0 to 130 degrees in flexion, with extension 
from 0 to 115 degrees.  On subsequent evaluation in early 
February 1997, the veteran reported "decreased pain and 
locking sensation."  Noted at that time was that the veteran 
was ambulating without assistive devices, and that he was 
independent in the activities of daily living.  Reportedly, 
physical therapy had been ordered for an "increase in range 
of motion and muscle strength."  

On rehabilitation medicine reevaluation in late March 1997, 
it was noted that the veteran had progressed to complete 
extension and normal muscle strength of his right knee.  
Reportedly, the veteran had become independent in the 
activities of daily living and ambulation, and had been given 
a home program, including stretching exercises.  

Magnetic resonance imaging of the right knee performed in 
early September 1997 showed no evidence of chondromalacia 
patellae, or of meniscus or ligament tears, or any abnormal 
findings.  According to the examining physician, this proved 
that the surgical procedure performed in January 1997, in 
conjunction with physical therapy, had been "extremely 
successful."  On current examination, the veteran showed no 
disability as a residual of his surgery.  This is to say 
that, currently, the veteran showed a functional knee which 
was pain-free, with no instability, and normal muscle 
strength.  In the opinion of the examining physician, the 
treatment given the veteran in early January 1997 was 
"excellent and successful" as evidenced by his current 
physical examination and specialized objective studies such 
as the aforementioned magnetic resonance imaging.  

Analysis

The veteran's claim for benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151 for additional right knee disability, 
claimed to be the result of surgery performed on January 8, 
1997, was filed in March 1998.  In that regard, for claims 
received after October 1, 1997, compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 are payable 
for additional disability not the result of the veteran's own 
willful misconduct, where such disability was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee, or in a 
Department facility, where the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination, or in the case 
of an event not reasonably foreseeable.  38 U.S.C.A. § 1151 
(West 1991 & Supp. 2000).  

In the case at hand, a review of the record discloses that, 
on January 8, 1997, the veteran underwent arthroscopic 
surgery for right knee chondromalacia and repair of a right 
meniscal tear.  While in late March 1997, the veteran 
complained of a "locking sensation" and "tightness" in his 
right knee, it was additionally noted at that time that his 
gait was adequate, and that he walked without a limp.  There 
was no evidence of swelling or muscle atrophy in the area of 
the veteran's right knee, nor was there any tenderness.  The 
veteran's right knee lacked only 8 degrees of total 
extension, and muscle strength was described as "adequate."  

Magnetic resonance imaging of the veteran's right knee 
conducted approximately six months later showed a normal 
anatomy of the anterior and posterior horns of the medial and 
lateral menisci of the veteran's right knee.  The 
articulating cartilage was well preserved, and the anterior 
and posterior cruciate, medial, and lateral collateral 
ligaments were intact.  At the time of magnetic resonance 
imaging, the patella, patellar tendon, and tendon of the 
quadriceps femoris muscle were within normal limits, and 
there was no evidence of effusion.  

Approximately three months later, it was determined that, in 
light of a full range of motion and 5/5 strength in the 
veteran's right knee, and in the absence of pain or edema, 
additional physical therapy was not necessary.  

The Board observes that, on recent VA orthopedic examination 
in September 1998, range of motion measurements of the 
veteran's right knee showed flexion to 140 degrees, with 
extension to 0 degrees, and no pain.  There was no objective 
evidence of edema, effusion, or instability, or of weakness, 
tenderness, redness, heat, or any abnormal movement or 
guarding of the right knee.  While at the time of evaluation, 
there was some mild crepitation in the veteran's right knee 
joint, the patellar-grinding test was negative, and there was 
no evidence of dislocation, recurrent subluxation, or lateral 
instability.  In the opinion of the examiner, the veteran's 
surgical procedure in January 1997 and subsequent physical 
therapy were "extremely successful."  Further noted was that 
the veteran was experiencing a "pain-free," functional 
(right) knee, with no instability and normal muscle strength, 
and no residual disability.  

As noted above, in order to warrant benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151, there must be demonstrated 
additional disability which is the result of carelessness, 
negligence, lack of proper skill, error in judgment, or a 
similar instance of fault on the part of VA treating 
personnel.  However, as is clear from the above, the veteran 
currently suffers no such additional disability.  Nor is it 
demonstrated that, at the time of the surgery in question, 
the veteran was the victim of carelessness, negligence, lack 
of proper skill, error in judgment, or any similar instance 
of fault on the part of VA medical personnel.  Under such 
circumstances, the veteran's claim must be denied.  

In reaching this determination, the Board has given due 
consideration to the provisions of the recently-passed 
Veterans Claims Assistance Act of 2000 [Pub. L. No. 106-475, 
114 Stat. 2096 (2000)], as those provisions impact upon the 
adjudication of the veteran's current claim.  However, 
following a thorough review of the record, the Board is 
satisfied that the VA has met its "duty to assist" the 
veteran in the development of all facts pertinent to his 
claim.  This is to say that the VA has made all reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim, including the scheduling of a VA 
examination or examinations and the obtaining of a medical 
opinion.  Under such circumstances, no further assistance to 
the veteran is required in order to comply with the VA's duty 
to assist him mandated by the aforementioned legislation.


ORDER

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for the residuals of right knee surgery 
performed by VA medical personnel on January 8, 1997, is 
denied.  


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals


 

